DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/28/2022 has been entered.

Response to Amendment
It appears that claim 1 as filed on 7/28/22 (accompanying with RCE), identified as previously presented, is not the same version of claim 1 filed on 1/4/2022. Advisory action mailed 7/13/2022 states that the after final amendment filed on 6/28/2022 will not be entered. Claims 10, 15 and 16 also do not have correct status identifier and do not underline some newly added limitation to show any changes from the version as filed on 1/4/2022. For subsequent amendment, applicant is reminded that any newly added word or phrase should be underlined and proper status identifier should be included.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4-6, 8-10, 13-16 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Purnhagen et al. (hereafter Purnhagen; US 20170229132 A1).
Regarding claim 1, Purnhagen discloses (Fig. 2) an apparatus comprising:
at least one processor ([0158]); and
at least one non-transitory memory ([0161])) including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to:
receive at least two audio signals (by 201);
determine at least one lower frequency effect information in one or more frequency bands of the at least two audio signals (203 determines the interchannel relationship among all inputs, such as those in Fig. 1, including F, [0009]; or r5, [0073], [0074], Fig. 6, [0059], q5 in Fig. 7);
obtain at least two spatial metadata parameters based on the at least two audio signals, wherein the at least two spatial metadata parameters comprises at least one of;
at least one direction parameter associated with at least one frequency band of the at least two audio signals (e.g., r1, r3, r4 in Fig. 4 or 6 and [0073], the ratio is determined in frequency band, e.g., [0059], [0125], [0011]; q1 in Fig. 7); or
at least one direct-to-total energy ratio associated with the at least one frequency band of the at least two audio signals (q3 in Fig. 7 or r2 in Fig. 6);
determine at least one transport audio signal (208 or bitstream) based on the at least two audio signals; and
control (by 209) a transmission and/or storage of the at least one transport audio signal, the at least two spatial metadata parameters, and the at least one lower frequency effect information (in 207) such that a rendering (Fig. 3) based on the at least one transport audio signal and the at least one lower frequency effect information (encoded in bitstream received by 301) enables a determination of at least one low frequency effect signal (output of 305-307).
Regarding claim 2, Purnhagen discloses that the apparatus that the determination of the at least one low frequency effect signal is not based on the at least two spatial metadata parameters (Fig. 8 shows that, at the decoder, F is not determined based on ICCs, ICCs are defined in [0059], [0004], or any two of r1-r4). Fig. 8 shows, at the decoder, at least one signal (any of A-E) other than the at least one low frequency effect signal (F) is determined.
	Regarding claim 4, Purnhagen discloses that the apparatus determines the at least one transport audio signal based on determining at least one of:
a downmix of the at least two audio signals (208, Fig. 7);
a selection of the at least two audio signals;
an audio processing of the at least two audio signals (by 205); or
an ambisonic audio processing of the at least two audio signals.
Regarding claim 5, Purnhagen discloses that the at least two audio signals are at least one of:
multichannel loudspeaker audio signals (Fig. 1);
ambisonic audio signals; or
microphone array audio signals.
Regarding claim 6, Purnhagen shows that the at least two audio signals are multichannel loudspeaker audio signals (Fig. 1), and wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to determine the at least one lower frequency effect information determining at least one low frequency effect to total energy ratio (r5) comprising computation of at least one ratio between energy of at least one defined low frequency effect signal (F in Fig. 1) of the multichannel loudspeaker audio signals and a selected frequency range of all channels of the multichannel loudspeaker audio signals (the value of B, D, A, E and C at the corresponding frequency band; e.g., [0059], [0125], [0011]), wherein the channels of the multichannel loudspeaker audio signals comprise at least one frequency range higher than the selected frequency range (signals channels A-E in Fig. 1 are divided into multiple frequency bands, including a lowest band and a highest band, the claimed selected band reads on the lower band).
Regarding claim 8, Purnhagen shows that the at least one processor, cause the apparatus to determine the at least one lower frequency effect information based on the at least one transport audio signal ([0123], the downmix channels as the reference channels).
	Regarding claim 9, Purnhagen discloses that the lower frequency effect information comprises at least one of:
at least one low frequency effect channel energy ratio (r5) ;
at least one low frequency effect channel energy ([0009]); or
at least one low frequency effect to total energy ratio (r5).
Regarding claim 10, Purnhagen discloses an apparatus (Fig. 3) comprising:
at least one processor ([0158]); and
at least one non-transitory memory (claim 13, [0161]) including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to:
receive (by 301) at least one transport audio signal, at least two spatial metadata parameters, and at least one lower frequency effect information (encoded in the bitstream);
generate at least two audio signals based on the at least one transport audio signal and the at least two spatial metadata parameters (upmixing as shown in Fig. 3); and
render (by 305) at least one low frequency effect signal (one of the output from 305-307) based on the at least one transport audio signal and the at least one lower frequency effect information (encoded in the bitstream received by 301).
Regarding claim 13, Purnhagen discloses that the at least one low frequency effect signal is not rendered based on the at least two spatial metadata parameters (Fig. 8 shows that F is not determined based on ICCs, ICCs are defined in [0059], [0004]).
Regarding claim 14, Purnhagen shows that the at least one lower frequency effect information comprises at least one of:
at least one low frequency effect channel energy ratio (r5);
at least one low frequency effect channel energy ([0009]); or
at least one low frequency effect to total energy ratio (r5).
Regarding claim 15, Purnhagen discloses a method comprising:
receiving at least two audio signals (by 201 in Fig. 2);
determining at least one lower frequency effect information in one or more frequency bands of the at least two audio signals (203 determines the interchannel relationship among all inputs, such as those in Fig. 1, including F, [0009]; or Fig. 6, [0072], [0059]);
obtaining at least two spatial metadata parameters based on the at least two audio signals (any two of ICCs, r1-r4, Fig. 4, [0059]);
determining at least one transport audio signal (208 or bitstream) based on the at least two audio signals; and
controlling (by 209) a transmission and/or storage of the at least one transport audio signal, the at least two spatial metadata parameter, and the at least one lower frequency effect information such that a rendering (Fig. 3) based on the at least one transport audio signal and the at least one lower frequency effect information enables a determination of at least one low frequency effect signal (one of the outputs from 305-307).
Regarding claim 16, Purnhagen discloses a method comprising:
receiving (by 301) at least one transport audio signal, at least two spatial metadata parameters, and at least one lower frequency effect information (encoded in bitstream);
generating at least two audio signals based on the at least one transport audio signal and the at least two spatial metadata parameters (Fig. 3); and
rendering (by 305) at least one low frequency effect signal (one of the outputs from 305-307) based on the at least one transport audio signal and the at least one lower frequency effect information (encoded in bitstream).
Regarding claim 21, Purnhagen shows that  the at least one direction parameters is separate from a channel direction (r3 represents the front or back and is separate from left or right channel direction as shown in Fig. 4 or 6), and wherein the at least one direct-to-total energy ratio (e.g., r2 in Fig. 6 is the ratio of C and total of B and D) is configured to indicate an amount of directional energy (C, center channel is directly in front of the origin), other than non-directional energy (F, low frequency signal is considered as non-directional), associated with the at least one frequency band.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Applicant does not traverse the examiner’s assertion of official notice at stated in office action mailed on 10/6/2021, the common knowledge or well-known in the art statement is taken to be admitted prior art.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Purnhagen.
Regarding claim 7, Purnhagen fails to show that the at least two audio signals are microphone array signals. Fig. 1 of Purnhagen shows 5.1 multichannel input. Purnhagen teaches a general audio source without specifying the origin of the source. One skilled in the art would have expected that a recorded medium (such as a song) with 5.1 multichannel format in general is based on sound recording using a plurality of microphones (reads as the microphone array). Examiner takes Official Notice that utilizing microphone array for sound recording and converting the sound recording from the microphone array to 5.1 format is notoriously well known in the art. Thus, it would have been obvious to one of ordinary skill in the art to modify Purnhagen by utilizing well known processing of sound recording and converting to 5.1 format in order to provide original sound source for the encoder (Fig. 2) in Purnhagen.
Claims 11, 12 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Purnhagen in view of Breebaart et al. (hereafter Breebaart; US 20200117052 A1).
Regarding claims 11, 12 and 17-20, Purnhagen teaches that the reconstruction (upmixing) at the decoder would derive the multi-channel audio, including LFE signal, using the derived and transmitted metadata (e.g., Fig. 8), but fails to explicitly show a filterbank or a filtered part of the at least one transport signal. However, Purnhagen teaches that the signals discussed are subband signals in a filterbank, or a part of the whole frequency range for the corresponding channel ([0059]). One skilled in the art would have expected that this teaching means that a filter bank is provided beforehand to convert an audio signal to signals in multiple frequency bands. Breebaart is cited here to show an explicit example. Fig. 4 shows an encoder and a corresponding decoder. The audio content is being converted to frequency bands (42) before the audio content is being analyzed and derived metadata (from 46). The converted audio content is being converted back as a transport audio signal and then being encoded with metadata to be transmitted to the decoder. The received bitstream is being separated into the metadata (WY) and the transport audio signal (Z) which is converted to frequency bands using filter banks (54). The upmixing is done based on the audio content in frequency with the metadata in the corresponding frequency band. Thus, it would have been obvious to one of ordinary skill in the art to modify Purnhagen by utilizing filter banks, such as the one as taught in Breebaart, in order to perform the signal analysis and upmixing with metadata in the corresponding frequency band.

Response to Arguments
Applicant's arguments filed 7/28//2022 have been fully considered but they are not persuasive. 
On p. 14-p. 19, several paragraphs of Purnhagen are stated and discussed.
On p. 19, applicant argued that Purnhagen does not disclose the claimed “direction parameter”. The office disagrees. A direction parameter can be broadly interpreted as a parameter representing a direction. To use a plain language to describe a direction, for example, one can say that a source is located at directly in front of the user, or as an alternative for the same direction, one can say that the same source is located at (0, y), with the origin is at the user located at (0,0) facing y-axis. As one skilled in the art would have understood that both of the examples describe the same direction but with different labelling/description/representations. The two listed previously are examples only and the same direction can be described in other ways. For mathematical language, Wikipedia has a page directing to different coordinate systems. https://en.wikipedia.org/wiki/Coordinate_system. In Purnhagen, r4 reads on the claimed “direction parameter” because the ratio indicates where the direction is, e.g., completely left, completely right, or somewhere in between. If A=E, r4 is 1, so the direction is at the middle between left and right. If A is 0, r4 is 0, so the direction is the absolute right. The claims as currently filed do not further define “direction parameter”. The office believes that there is more than one type parameter equating “directional parameter”.  Therefore, it is proper to interpret one or more parameters in Purnhagen as the claimed “direction parameter” under broadest reasonable interpretation.
On p. 20, applicant argued that Purnhagen only shows energies of downmixed channels, not the directional energy of a frequency band. Purnhagen discloses that apparatus divides at least two audio signals into frequency bands (by 202 in Fig. 2), then generates metadata (by 203, 206) and at least one transport audio signal (by 203, 205). Applicant alleged that q3 of Purnhagen  is a balance parameter based on energy of the downmixed center channels and the energy of the downmixed mono channel. The office disagrees. The directions of five distinct channels are illustrated in 1 and 4-6. C in q3 is the center channel which is directly from the original source (see the left side of 700 in Fig. 7), M is the downmixed mono channel that includes all channels (total of 6 channels). LFE (“F” or “f” in Fig. 7) in q5 is also the low frequency channel which is directly from the original source. Therefore, q3 reads on the claimed “direct-to-total energy ratio” between energy of center channel and energy total channel at a frequency band. q5 reads on the claimed “direct-to-total energy ratio” between energy of LFE channel and energy total channel at a frequency band.
Furthermore, claim 1 (and claims 10, 15 and 16) requires at least one direction parameter or at least one direct-to-total energy ratio. As stated above, Purnhagen discloses the parameter or energy ratio.
On p. 21-p.22, applicant argued that Purnhagen fails to disclose “receiving at least two spatial metadata parameters”. In view of the discussion above, Purnhagen discloses that the encoder generates at least two spatial metadata parameters to be transported in a bitstream to a decoder  (Fig. 2). Fig. 3 shows a decoder for receiving the bitstream from the encoder. Therefore, Purnhagen discloses the claimed “receiving at least two spatial metadata parameters” at the decoder.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING LEE whose telephone number is (571)272-7522.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PING LEE/Primary Examiner, Art Unit 2654